UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

  
  

  
     

eee ee ee ee ee a 4
UNITED STATES OF AMERICA, : 11icr1056-05 (DLC)
“Yc
[ pmemninne se * eee eee
EBERHARD REICHERT, LEC BOY
Defendant. OCU ENT !
x OTRONICALLY PYCED)
DENISE COTE, District Judge: parE RIED: /~/b/ae7 |

 

 

 

IT IS HEREBY ORDERED that the United States Probation
Office shall prepare a PreSentence Investigation Report.

Counsel for defendant shall arrange to have the defendant
interviewed by the Probation Department within two weeks of this
Order.

IT IS HEREBY ORDERED that sentencing is scheduled for
March 13, 2020 at 11:00 a.m.

IT IS FURTHER ORDERED that the Government’s submission
regarding sentence shall be due February 28 and the defendant’s
submission shall be due March 6. Counsel shall provide one (1)
courtesy copy of their submissions to the Court by mail or
delivery to the U.S. Courthouse, 500 Pearl Street, New York, NY.

Dated: New York, New York
December 6, 2019

     
 

DENISE COTE
United States District Judge

 
